Citation Nr: 0414699	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  .  Entitlement to an effective date prior to September 
21, 2001 for a temporary total rating (T/TR) under the 
provisions of 38 C.F.R. § 4.30, based on VA outpatient 
treatment necessitating convalescence.

2.  Entitlement to an effective date prior to September 21, 
2001 for special monthly compensation (SMC), based on 
housebound status.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that granted a T/TR under 
the provisions of 38 C.F.R. § 4.29 based on VA 
hospitalization, and also granted SMC based on housebound 
status, each award effective October 1, 2001.  A Notice of 
Disagreement with the effective date of the awards was 
received in May 2002.  By rating action of June 2003, the RO 
granted an effective date of September 21, 2001 for the 
awards of both a T/TR under the provisions of 38 C.F.R. 
§ 4.30 and SMC.  A Statement of the Case (SOC) was issued 
subsequently in June 2003, and a Substantive Appeal was 
received in August 2003, wherein the veteran disagreed with 
the September 2001 effective date of the awards, claiming an 
earlier effective date. 

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the effective date claims on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to provide all evidence in his possession.  After providing 
the required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The record reflects that there also may be outstanding VA 
records to obtain.  Appellate review discloses that an August 
14, 2001 podiatric/surgical outpatient record from the West 
Haven, Connecticut VA Medical Center (VAMC) shows that the 
veteran was treated for his service-connected left ankle 
disability, after which non-weight-bearing status was 
recommended for the next 2 weeks, and the veteran was 
scheduled for follow-up evaluation on August 22nd.  However, 
no follow-up outpatient records between August 14th and 
September 21st are contained in the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent follow-up 
podiatric/surgical outpatient records from the abovementioned 
VAMC from August 14 to September 21, 2001, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal facilities. 

Further, the Board also notes that, by November 2001 letter, 
the Social Security Administration (SSA) notified the veteran 
than he had been awarded SSA disability benefits from August 
14, 2001.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the veteran disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain from SSA a copy 
of the decision awarding the veteran 
disability benefits, as well as all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  
  
2.  The RO should obtain from the West 
Haven VAMC copies of all records of 
outpatient podiatric/surgical treatment 
and evaluation of the veteran for his 
service-connected left ankle disability 
from August 14 to September 21, 2001.  
The RO should specifically request 
records of outpatient podiatric/surgical 
follow-up treatment scheduled for August 
22nd.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the early 
effective date claims on appeal.  The 
letter should include a summary of the 
evidence currently of record (as well as 
that requested, but not yet received) 
that is pertinent to the claim, and 
specific notice as to the type of 
evidence necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable it to obtain all 
outstanding pertinent medical records.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim during the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

